PER CURIAM.
We reconsider this appeal in accordance with the supreme court’s opinion in State v. Norstrom, 613 So.2d 437 (Fla.1993). In doing so, we have reviewed all issues not resolved by our opinion in Norstrom v. State, 587 So.2d 1148 (Fla. 4th DCA 1991).
We find error only as to one sentencing issue. Appellant should not have been convicted of both reckless driving and vehicular homicide. Cf. Carawan v. State, 515 So.2d 161 (Fla.1987), superseded in part by the 1988 amendment to section 775.021(4) of the Florida Statutes; State v. Barritt, 531 So.2d 338 (Fla.1988).
As to all other issues, we affirm. We remand for amendment of the judgment and sentence in accordance with this opinion.
LETTS, DELL and STONE, JJ., concur.